In the

        United States Court of Appeals
                                               For the Seventh Circuit
                                                           ____________________  
No.  15-­‐‑2646  
ABDUWALI  ABDUKHADIR  MUSE,  
                                                                                                        Petitioner-­‐‑Appellant,  
                                                                                                v.  

CHARLES  A.  DANIELS,  Warden,  FCI  Terre  Haute,  
                                            Respondent-­‐‑Appellee.  
                                                           ____________________  

             Appeal  from  the  United  States  District  Court  for  the  
              Southern  District  of  Indiana,  Terre  Haute  Division.  
       No.  2:15-­‐‑cv-­‐‑00213-­‐‑JMS-­‐‑DKL  —  Jane  E.  Magnus-­‐‑Stinson,  Judge.  
                                                           ____________________  

SUBMITTED  FEBRUARY  22,  2016  —  DECIDED  FEBRUARY  24,  2016*  
                 ____________________  

    Before  EASTERBROOK,  KANNE,  and  SYKES,  Circuit  Judges.  
    EASTERBROOK,   Circuit   Judge.   Abduwali   Muse   pleaded  
guilty  to  piracy,  18  U.S.C.  §2280,  among  other  crimes,  for  his  
role   in   boarding   the   MV   Maersk   Alabama   in   2009   in   interna-­‐‑
tional  waters  off  the  coast  of  Somalia  and  taking  its  captain  
hostage.  
                                                                                                     
    *  The  appeal  was  decided  by  non-­‐‑precedential  order  on  February  24,  

2016.  The  court  reissued  the  decision  as  an  opinion  on  March  4,  2016.  
2                                                                 No.  15-­‐‑2646  

     Muse   initially   told   federal   agents   that   he   was   16   at   the  
time  of  his  capture,  which  created  a  potential  for  prosecution  
under  the  special  rules  applicable  to  juveniles.  See  18  U.S.C.  
§§  5031–42.   The   day   before   a   hearing   set   to   determine   his  
age,  Muse  told  an  FBI  agent  that  he  was  between  18  and  19.  
At   the   hearing   Muse   refused   to   testify.   Magistrate   Judge  
Peck,   of   the   Southern   District   of   New   York,   concluded   that  
Muse  was  at  least  18  when  the  crime  occurred,  which  led  to  
his  prosecution  as  an  adult.  He  pleaded  guilty  and  was  sen-­‐‑
tenced   to   405   months’   imprisonment.   The   plea   agreement  
contains   a   clause   promising   “not   to   seek   to   withdraw   his  
guilty  plea  or  file  a  direct  appeal  or  any  kind  of  collateral  at-­‐‑
tack   challenging   his   guilty   plea   or   conviction   based   on   his  
age  either  at  the  time  of  the  charged  conduct  or  at  the  time  of  
the  guilty  plea.”  
      Notwithstanding   the   waiver,   Muse   filed   a   proceeding  
under   28   U.S.C.   §2255   asking   the   Southern   District   of   New  
York  to  set  aside  his  conviction  on  the  grounds  that  a  magis-­‐‑
trate   judge   lacked   authority   to   decide   whether   he   was   an  
adult  in  2009  and  that  his  lawyer  furnished  ineffective  assis-­‐‑
tance   by   not   pursuing   that   question   vigorously.   Chief   Dis-­‐‑
trict  Judge  Preska  denied  that  motion,  relying  on  the  waiver  
in   the   plea   agreement.   Muse   appealed,   but   the   Second   Cir-­‐‑
cuit   declined   to   issue   a   certificate   of   appealability.   Turning  
to  the  Southern  District  of  Indiana,  where  he  is  imprisoned,  
Muse   filed   a   petition   for   a   writ   of   habeas   corpus   under   28  
U.S.C.   §2241.   Again   he   lost,   this   time   because   the   district  
court  concluded  that  §2255(e)  applies.  
   Section   2255(e)   provides:   “An   application   for   a   writ   of  
habeas   corpus   in   behalf   of   a   prisoner   who   is   authorized   to  
apply  for  relief  by  motion  pursuant  to  this  section,  shall  not  
No.  15-­‐‑2646                                                                    3  

be   entertained   if   it   appears   that   the   applicant   has   failed   to  
apply   for   relief,   by   motion,   to   the   court   which   sentenced  
him,   or   that   such   court   has   denied   him   relief,   unless   it   also  
appears  that  the  remedy  by  motion  is  inadequate  or  ineffec-­‐‑
tive   to   test   the   legality   of   his   detention.”   Webster   v.   Daniels,  
784  F.3d  1123  (7th  Cir.  2015)  (en  banc),  discusses  when  §2255  
as   a   whole   is   “inadequate   or   ineffective   to   test   the   legality  
of”   federal   detention.   The   district   court   properly   concluded  
that  Muse  has  not  identified  any  deficiency  or  inadequacy  in  
§2255.  The  reason  he  could  not  contest  the  magistrate  judge’s  
decision  has  nothing  to  do  with  §2255.  It  is,  instead,  the  con-­‐‑
sequence   of   his   own   decision   to   waive   any   entitlement   to  
raise   the   age   issue   on   collateral   attack.   That   waiver   would  
apply  equally  in  a  proceeding  under  §2241,  had  not  §2255(e)  
taken  precedence,  for  §2241  is  a  form  of  collateral  attack.  
    Muse’s  brief  in  this  court  ignores  his  waiver  and  §2255(e)  
alike.   Instead   he   presents   an   argument   about   the   extent   to  
which   28   U.S.C.   §636(b)(1)(A)   permits   magistrate   judges   to  
resolve   contests   about   criminal   defendants’   ages.   The   brief  
thus  gives  us  no  reason  to  question  the  district  court’s  deci-­‐‑
sion.  
                                                                       AFFIRMED